Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/228,582 filed on 4/12/21. Claims 1 - 20 has been examined.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 – 3, 10, 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STANWOOD et al. (US 2017/0185761, Stanwood hereafter).

Regarding claim 1, Stanwood teaches A system configured to perform a two-factor authentication (2-factor or multi-factor authentication, paragraph 100) prior to granting access to a secure area, comprising:
	memory comprising set of instructions (a storage 210 (i.e. memory), paragraph 78) , and
The processor 202 may be a single processor, multiple processors, or a combination of one or more processors and additional logic such as application-specific integrated circuits (ASIC) or field programmable gate arrays (FPGA), paragraph 78), wherein
	the set of instructions and the at least one processor are configured to
configured to perform facial recognition (user interface 208 includes a biometric sampler 226.  Biometric sampler 226 may provide a means of taking a local biometric sample.  In an embodiment, biometric sampler 226 is a fingerprint scanner.  In an alternate embodiment, biometric sampler 226 may be camera 212 equipped to take a photo adequate for facial recognition or for iris recognition, paragraph 87) on a person proximate to the access point device (Short range communication module 312 may provide close proximity wireless connectivity allowing the transfer of data to a sufficiently close and similarly enabled device such as user terminal 104 (e.g., a smartphone).  Short range communication module 312 may use any of a variety of suitable technologies, such as NFC, BLE or a wired connection, for example, paragraph 96), and perform wireless handshake (handshake, paragraph 294) with a mobile device associated with the person, prior to granting or denying entry to the secure area (as shown in Fig. 21, if pass then allow access or deny access, paragraph 267).
within the mobile device (private key, paragraph 205, 202, Fig. 21).

Regarding claim 2, The access point of of claim 1, wherein the set of instructions and the at least one processor are further configured to receive an unlock request from the person or from the mobile device associated with the person (access request, mobile device, paragraph 96).

Regarding claim 3, The system of claim 2, further comprising: a camera is configured to scan facial features of the person, allowing the set of instructions and the at least one processor to determine if the may be a camera equipped to take a photo adequate for facial recognition or for iris recognition, paragraph 89 – 90, 98). 

Regarding claim 9, The system of claim 1, wherein the set of instructions and at least one processor are further configured to perform the wireless handshake with the mobile device to determine if a valid wireless handshake exists between the access point device and the mobile device (If the account being accessed has multiple persons authorized for access, the account access authentication engine 2512 in the banking server 2504 may attempt decryption of a handshake message from the user device 2502 with R for a first authorized user.  If this fails, the account access authentication engine 2512 in the banking server 2504 may attempt decryption with R for a subsequent authorized user.  If decryption of the handshake message is successful with one of the R, then the user is authenticated by, and possibly identified by, the banking server 2504 and the scenario progresses using the encryption key R generated for that authorized user, paragraph 294).

Regarding claim 13, The access point device of claim 1, wherein, when the access point device is a handshake initiator, the set of instructions and the at least one processor are further configured to connect to, and receive a user identification (ID) from, the mobile device (storage 210 may include a subscriber identity module (SIM) or machine identity module (MIM), paragraph 85).


Regarding claim 16, Stanwood teaches, A mobile device used to gain access to a secure area, comprising: 
memory comprising a set of instructions (a storage 210 (i.e. memory), paragraph 78); and 
The processor 202 may be a single processor, multiple processors, or a combination of one or more processors and additional logic such as application-specific integrated circuits (ASIC) or field programmable gate arrays (FPGA), paragraph 78), wherein 
the set of instructions and the at least one processor are configured to 
generate a public key synced with an access point device by way of an unlock service server, allowing for a wireless handshake between the mobile device and the access point device (For instance, the user device 2202 may collect the enrollment biometric and pass the biometric to the merchant server 2204 via secure communications, such as well-known public/private key mechanisms. Alternatively, the user device 2202 may perform the entire enrollment stage and pass the results to the merchant server 2204 for storage, eliminating the need for the merchant server 2204 to ever have the user's biometric, paragraph 276), and 
generate a private key securely stored within the mobile device (private key, paragraph 276).

Regarding claim 18, The system of claim 16, wherein, when the mobile device is a handshake initiator, the mobile device is configured to connect to, and send a user identification (ID) to, the access point device (device ID, private key, paragraph 185, 191). 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 4, 6 - 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over STANWOOD et al. (US 2017/0185761, Stanwood hereafter) in further view of HE et al. (US 2020/0218887, He hereafter).

Regarding claim 4, Stanwood teaches claim 1; however does not specifically teach having 2-D or 3-D images.
	He teaches The system of claim 4, wherein the set of instructions and the at least one processor are further configured to store a plurality of 2-dimensional (2D) images and a plurality of 3-dimensional (3D) images of the person captured by the camera (In some implementations, this optical imaging module 110 for face recognition may include imaging hardware for capturing 2D images in some designs and may also include imaging hardware for capturing 3D images in other designs, paragraph 45, Fig. 1), and
The face identification technology disclosed in this patent document provides optical sensing of unique characteristics of a person's face in interacting with light to provide anti-spoofing features for facial identification, paragraph 44).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of He’s 2-D and 3-D imaging and anti-spoofing with the system of Stanwood. One would be motivated to combine these teachings because it will provide accurate determination of the face and makes the system more secure.

Regarding claim 7, Stanwood with He teaches The system of claim 4, 
He teaches wherein the access point device is further configured to scan for liveness of the face and analyze the person's skin texture to determine liveness of the person (Fig. 5, Skin tissue, paragraph 56).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of He’s Skin tissues determination with the system of Stanwood. One would be motivated to combine these teachings because it will provide accurate determination of the face and makes the system more secure.

Regarding claim 8, Stanwood teaches The system of claim 4, 
He teaches wherein the access point device is further configured to compare the plurality of captured 2D images and the plurality of captured 3D images against previously stored 2D images and 3D images to perform facial recognition of the person requesting access to the secured area (In some implementations, this optical imaging module 110 for face recognition may include imaging hardware for capturing 2D images in some designs and may also include imaging hardware for capturing 3D images in other designs.  The images of the face from the optical imaging module 110 are sent in form of digital imaging data to the user authentication processor 130 for processing.  The user authentication processor 130 is programed to perform face recognition operations, including extraction of facial features from the images obtained at the optical imaging module 110 and conduct computational operations to compare the extracted facial features of the person to known and existing facial features of an authorized user to determine whether there is a match.  The known and existing facial features of an authorized user are stored, usually in a local memory in the device or system and may also be stored in a connected server in the network or cloud.  In some facial recognition systems, the access is granted when there is a match, paragraph 45, Fig. 1).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of He’s determination by comparing with the system of Stanwood. One would be motivated to combine these teachings because it will provide accurate determination of the face and makes the system more secure.

10.	Claims 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over STANWOOD et al. (US 2017/0185761, Stanwood hereafter) in further view of HE et al. (US 2020/0218887, He hereafter) in further view of Li et al. (US 2020/0082160).

Regarding claim 5, Standwood with He teaches claim 5; however does not specifically disclose having depth map.
the plurality of captured 3D image is a 3D depth map of the person’s face captured by the camera (According to the 3D face features, the depth map, and the object's 3D model, the face recognition module 100 can provide better recognition accuracy than traditional 2D recognition.  For example, 3D face recognition has the potential to achieve better accuracy than 2D by measuring 
the 3D depth map is a data structure that comprises of distance information from a viewpoint of the camera to the person in front of the camera (the most popular 3D recognition technologies are time of flight camera and structured light.  The time of flight camera employs time of flight technique to resolve distance between the camera and the object for each point of the image.  The time of flight image can provide depth information to establish object's 3D model, paragraph 4).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Li’s depth map and distance detection with the combined system of Stanwood and He. One would be motivated to combine these teachings because it will provide accurate determination of the face and makes the system more secure.

Regarding claim 6, Stanwood with He The system of claim 5, 
Li further teaches wherein the access point device is further configured to check a depth of the person’s face from the plurality of captured 3D images at various points on the face (The master NIR camera 104 and the second camera 106 acquire images from different angles.  The 3D coordinates of the visible points on the object surface can be determined based on two or more images that are acquired from different points of view.  This is done by calculating the disparity map of these images.  Then, the depth map and object's 3D model is determined, paragraph 18).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Li’s detecting plurality of point with the combined system of Stanwood and .
Allowable Subject Matter
11.	Claims 8, 10 – 12, 14 – 15, 17, 19 - 20 re objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art(s)
12.         The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Blac-Paques et al. (US 2019/0318159) teaches method for identifying a user entering an autonomous vehicle. 
Beavers et al. (US 2018/0047227) teaches authentication for keyless building entry. 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632